Citation Nr: 0723745	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  06-01 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1995 to April 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in September 2006.  


REMAND

The veteran's service medical records (SMRs) have been 
associated with the claims file.  The veteran was noted to 
have a normal spine and psychological examination on his July 
1995 entrance examination.  He was seen for a complaint of 
low back pain of one day duration in March 1996.  The veteran 
was assessed with mechanical low back pain.  In August 1996 
the veteran was seen for poor attention and he was noted to 
have a history of attention-deficit hyperactivity disorder 
(ADHD).  A provisional diagnosis of depressive disorder was 
provided.  The veteran underwent a neuropsychological 
examination in October 1997.  The veteran was assessed with 
ADHD, predominantly inattention.  The examiner noted that the 
results of the neuropsychological examination suggested that 
the veteran had long-standing problems with attention 
deficits likely to have a specific impact upon learning and 
memory.  The SMRs of record did not include a separation 
examination report.

Associated with the claims file are private treatment reports 
dated from Central Kansas Medical Center dated from February 
2004 to July 2006.  The treatment reports document complaints 
and treatment for low back pain.  Magnetic resonance imaging 
(MRI) reports of the lumbar spine were obtained in February 
2005 and March 2006.  The MRIs revealed mild degenerative 
disc disease at L5-S1.  

Also associated with the claims file are VA outpatient 
treatment reports dated from April 2002 to August 2005.  The 
treatment reports reveal diagnoses of depression, major 
depressive disorder, possible bipolar disorder, possible 
post-traumatic stress disorder, possible mood disorder, 
possible somatization disorder, ADHD, and bipolar affective 
disorder with mixed psychosis.  The veteran was noted to have 
back pain due to lumbar radiculopathy in July 2003.  

The veteran testified at a Travel Board hearing in September 
2006.  He testified that he was involved in a motor vehicle 
accident while in service whereby his vehicle was struck by 
three vehicles from behind.  He said he was taken to the 
hospital by ambulance following the accident.  He said the 
accident occurred at Fort Bragg and x-rays were obtained at 
that time, but that they did not reveal any fractures.  He 
said he was prescribed muscle relaxers after the accident.  
He testified that since service the pain had increased and he 
was currently prescribed narcotics.  He said he had an 
examination when he separated from service but nothing 
specifically for his back.  He reported that after service he 
sought treatment for his back at multiple emergency rooms, 
including ones at Great Bend, Hutchison, Kinsley, and Dodge 
City.  He said he also sought treatment at VA and at the 
Spine Center.  He said he had muscle spasms in his back.  He 
said after service he worked at an auto parts store, which 
exacerbated his back disorder.  He said he sought treatment 
with Dr. Herzog in Great Bend.  With regard to the claim of 
entitlement to service connection for a psychiatric disorder, 
the veteran said he vaguely recalled a psychological 
examination while he was in service.  He said he sought 
treatment for his psychological disorders at VA and by a 
civilian by the name of "Earl" at "the center" in Great 
Bend.  He said he saw a therapist once per month.  He 
reported treatment at Leavenworth and at Prairie View.  The 
veteran testified that he believed that his mental disorder 
was related to his back problems.  

In light of the fact that the veteran was seen in service for 
a complaint of back pain and for a neuropsychological 
evaluation and because he continues to have complaints and 
treatment for back pain and psychiatric disabilities, a VA 
examination is necessary in order to properly adjudicate the 
veteran's claims.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request 
that he identify names, addresses 
and approximate dates of treatment 
for all VA and non-VA health care 
providers who have treated him for a 
low back pain or psychiatric 
disability.  After securing the 
necessary releases, attempt to 
obtain copies of pertinent treatment 
records.  Any treatment records 
pertaining to the 1997 motor vehicle 
accident in service, the veteran's 
separation examination, and any 
service medical records from Fort 
Bragg which are not already of 
record should be sought.  All 
pertinent VA records prepared after 
August 2005 should also be 
associated with the claims file.  
Any negative responses for request 
for medical records should be 
associated with the claims file and 
the veteran should be given 
opportunity to obtain the records.  

2.  Arrange for the veteran to 
undergo a VA joints examination by a 
medical professional to determine 
the current diagnosis and etiology 
of any low back disability.  For 
each diagnosis, a medical opinion as 
to whether it is more likely than 
not (i.e., probability greater than 
50 percent), at least as likely as 
not (i.e., probability of 
approximately 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent) that the 
disability is related to his 
military service.  (Consideration 
should be given to the entire 
record, including the service 
medical records that document a 
complaint of low back pain in March 
1996.)

3.  Schedule the veteran for a VA 
examination with a psychiatrist.  
The claims file should be made 
available to the examiner for review 
in connection with the examination.  
The report of the examination must 
include responses to each of the 
following items:  

	A.  List all psychiatric 
diagnoses that the veteran has.

	B.  For each diagnosis reported 
in response to item A, above, state 
the medical probabilities that the 
disorder is the result of a disease 
or injury the veteran had in 
service.

	C.  For each diagnosis reported 
in response to item A, above, 
provide an opinion as to the time of 
onset of the disorder, stated in 
terms of medical probabilities.  

	D.  If the veteran experiences 
the same ADHD that was noted in 
service (the Board notes the October 
1997 neuropsychological examiner 
assessed the veteran with ADHD, 
predominantly inattention and noted 
that the results of the 
neuropsychological examination 
suggested that the veteran had long-
standing problems with attention 
deficits likely to have a specific 
impact upon learning and memory), 
provide medical opinions in response 
to each of the following questions:

	(1)  Is there clear 
(undebatable) evidence that ADHD 
pre-existed military service?  
Explain.

        (2)  Was there an increase in 
disability during the veteran's 
active service?  Explain.

	(3)  If there was an increase 
in disability during service, was 
the increase clearly (undebatably) 
the result of natural progression of 
the disorder?  Explain.

	E.  Finally, provide an opinion 
as to whether any current 
psychiatric disability has been 
caused or made worse by any low back 
disability.  

(The veteran is hereby notified that 
it is his responsibility to report 
for the examinations and to 
cooperate in the development of the 
case, and that the consequences of 
failure to report for a VA 
examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 
(2006).)  

4.  Thereafter, review the claims 
file to ensure that the requested 
development has been completed.  In 
particular, review the requested 
examination reports to ensure that 
they are responsive to and in 
complete compliance with the 
directives of this remand, and if 
they are not, take corrective 
action.

5.  After undertaking any additional 
development deemed appropriate, re-
adjudicate the issues on appeal.  If 
any benefit sought is not granted, 
the veteran should be furnished with 
a supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

